Citation Nr: 1704927	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  16-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 16, 2008 for the award of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an earlier effective date prior to May 5, 2006 for the award of a TDIU on an extra-schedular basis. 


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that additional evidence, namely an August 2016 VA treatment record and a Social Security Statement, was added to the record after the issuance of an April 2016 supplemental statement of the case.  While the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration, as his claim for an earlier effective date for the award of a TDIU prior to April 16, 2008 is being granted, the Veteran has suffered no prejudice in the Board's consideration of this newly received evidence for that claim.  With regard to the remaining claim, as it is being remanded, the AOJ will have an opportunity to review the additional evidence while on remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date prior to May 5, 2006 for a TDIU on an extra-schedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for chronic prostatitis, rated as 40 percent disabling prior to May 5, 2006 and 60 percent disabling thereafter; degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to April 16, 2008 and 40 percent thereafter; and laceration over the left eye, rated as 10 percent disabling as of January 18, 2000. 

2.  The Veteran's combined disability rating is 50 percent prior to May 5, 2006; 70 percent from May 5, 2006 to prior to April 16, 2008; and 80 percent from April 16, 2008. 

3.  Resolving all reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of May 5, 2006. 


CONCLUSION OF LAW

An effective date of May 5, 2006 is warranted for the award of entitlement to a TDIU on a schedular basis.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Statutes and Regulations 

Under the effective date provisions for awards of increased disability compensation, unless specifically provided otherwise, the effective date for a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

The law provides an exception to this general rule governing claims for increase.  Specifically, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred, so long as the claim for the increased rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  If the claim is not received within the year following the increase, then the effective date for increased rating would be the date of claim.  See Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98.  

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.  If new and material evidence was received within the applicable period following an RO decision (i.e. 1 year for a rating decision and 60 days for a statement of the case), then the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156 (b).  Thus, under 38 C.F.R. § 3.156 (b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Entitlement to a TDIU is raised when a Veteran undertakes following actions: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009) (citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009)).

In addition, it is axiomatic that facts must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating, as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson, 251 F.3d at 1378. 


II.  Analysis 

The Veteran contends that an effective date earlier than April 16, 2008 is warranted. Specifically, his attorney argues that an appropriate effective date for the award of a TDIU is in April 2007, the date of the earliest clinical evidence of unemployability within one year prior to the April 16, 2008 formal claim for a TDIU.  See April 2012 Notice of Disagreement; May 2016 Statement from the Veteran's Attorney.    

In the October 2011 DRO decision, the RO awarded a TDIU, effective April 16, 2008.  

The Veteran has been awarded service connection for chronic prostatitis, rated as 40 percent disabling prior to May 5, 2006 and 60 percent disabling thereafter; degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to April 16, 2008 and 40 percent thereafter; and laceration over the left eye, rated as 10 percent disabling as of January 18, 2000.  The Veteran's combined disability rating is 50 percent prior to May 5, 2006; 70 percent from May 5, 2006 to prior to April 16, 2008; and 80 percent from April 16, 2008. 

Initially, the Board finds that a July 7, 2006 claim for increased rating inferred a claim of entitlement to a TDIU, and that the claim remained open and pending when the RO issued the October 2011 DRO decision granting a TDIU.  

On July 7, 2006, the Veteran filed a claim for increased rating for service-connected chronic prostatitis.  In connection with the increased rating claim, the Veteran submitted a Notice of Termination from his previous employer, internally dated in February 2007.  The previous employer wrote that the Veteran worked in "bathroom mnt [sic]" at a restaurant and that he "quit" due to "health problems."  Further, in May 2007, the Veteran was afforded a VA Genitourinary examination.  The May 2007 VA examiner opined that "[f]rom a functional standpoint, frequency of urination and incontinence wearing a pad is a problem at his work and his home since he has to know where all the bathrooms are at all time," thereby suggesting unemployability.  Accordingly, while the Veteran did not expressly raise the issue of entitlement to a TDIU, read in the light most favorable to the Veteran, evidence submitted in connection with the July 7, 2006 claim reasonably encompasses a claim for entitlement to a TDIU.  See Roberson, 251 F.3d at 1384; Jackson, 587 F.3d at 1109-10; Rice, 22 Vet. App. at 453.

After the Veteran filed the July 7, 2006 claim, a May 2007 rating decision increased the chronic prostatitis rating to 60 percent, effective May 5, 2006.  The RO notified the Veteran of this decision in a subsequent May 2007 letter.  The Veteran did not file a notice of disagreement to initiate an appeal of the May 2007 rating decision; however, within one year of notification of the decision, he submitted relevant evidence to the inferred TDIU claim, namely a report of hours worked from January to February 2004, as well as a response to Request for Employment Information in Connection for Clam of Disability Benefits (VA Form 21-4192), both received in April 2008.   

On these facts, the July 7, 2006 claim remained open and pending with respect to the TDIU claim when the RO entered the October 2011 DRO decision granting a TDIU.  See 38 C.F.R. §  3.156 (b); Bond, 659 F.3d at 1368; Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Board has considered whether any evidence of record prior to July 7, 2006 constituted an informal claim to assign an earlier effective date.  38 C.F.R. §§ 3.155, 3.157 (a) (providing that a report of examination or hospitalization will be accepted as an informal claim for increase, if the report relates to a disability that may establish entitlement).  In this regard, the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) beginning on May 5, 2006; therefore, the period from May 5, 2006 to July 7, 2006 has been considered on a schedular basis.  A May 5, 2006 VA treatment note reflects the Veteran's complaint of incontinence problems.  The Veteran reported that he "[w]ears 5-6 pads per day for the incontinence.  A May 8, 2006 VA treatment note indicates that the Veteran reported low back pain, rated at "9/10" at the time.  The treating physician observed that left rotation was limited due to pain.  The Veteran stated that pain was aggravated by prolonged standing and sitting and that he was unemployed at the time.  In light of these VA treatment records indicating  unemployability due to service-connected chronic prostatitis and lumbar spine disability, resolving all reasonable doubt in the Veteran's favor, the Board finds that the appropriate date for the establishment of his TDIU is May 5, 2006,  the date of an informal claim for a TDIU.  

Having determined that May 5, 2006 is the date of claim for purposes of assigning an effective date for the Veteran's award of TDIU, the Board would ordinarily be obliged to review the evidence of record to determine whether there was evidence of factually ascertainable unemployability during the preceding year.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  However, the Veteran is already in receipt of the earliest effective date possible on a schedular basis, i.e., May 5, 2006, the date that he met the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  As such, the issue of entitlement to an earlier effective date prior to May 5, 2006 for the Veterans' TDIU, on an extra-schedular basis, is referred to the Director of Compensation and Pension for adjudication, as will be discussed in the following remand.  See Bowling v. Principi, 15 Vet. App. 14 (2001).

Therefore, the Board finds that May 5, 2006 is the proper effective date for the Veteran's TDIU. Under the applicable laws and regulations, an earlier effective date cannot be assigned on a schedular basis.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of May 5, 2006 for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  While the Board does not have the authority to assign an extra-schedular TDIU in the first instance, see Bowling, 15 Vet. App. at 14, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the issue of entitlement to an earlier effective date prior to May 5, 2006 for a TDIU on an extra-schedular basis should be submitted to the Director, Compensation Service.  An April 2006 VA treatment note indicates that the Veteran complained of chronic low back pain and that he was unemployed at the time.  Further, the April 2008 Application for Increased Compensation based on Unemployability reveals sporadic employment status prior to May 5, 2006, which the Veteran attributed to his service-connected disabilities.  The evidence of record suggests the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to May 5, 2006.  Accordingly, the claim should be submitted to the Director, Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. 
 § 4.16(b), for the appellate period prior to May 5, 2006.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


